Citation Nr: 1328971	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  10-04 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left hip disorder.  

2.  Entitlement to service connection for a left knee disorder, to include as due to a left hip condition.

3.  Entitlement to service connection for a low back disorder, to include as due to a left hip condition.  


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In January 2013, the Board remanded the claims for additional development.  The case has since been returned to the Board for further appellate consideration.  

A review of Virtual VA reveals an Income - Net Worth and Employment Statement, dated in July 2009, and additional VA treatment records dating from December 2009 to February 2013 that contain information relevant to the claims.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay in adjudicating the Veteran's claims for service connection for his claimed left hip, left knee, and low back conditions, however, a remand is again necessary to ensure that the Veteran receives all consideration due to him under the law.

The Veteran asserts that his current left hip disability is due to a football-related left hip injury incurred during his active military service at Ft. Lewis, Washington, where he was stationed from November 1974 to January 1976.  In his April 2009 claim for service connection, he indicated that he received in-service treatment for a company football-related left hip injury at the Fort Lewis hospital in or around October and/or November 1975.  He asserts that that his current left knee and low back conditions are caused by his left hip condition.  

As noted above, this case was previously remanded by the Board in January 2013 for additional development, to include efforts to obtain records of any in-service treatment pertaining to the alleged football-related left hip injury at Fort Lewis in or around October or November 1975, and records pertaining to any treatment and physical therapy received for muscle spasm and chronic muscle strain of the left thigh in or around November 1976 in Okinawa, Japan.  In a letter dated in February 2013, the AMC requested that the Veteran provide additional details pertaining to his alleged in-service treatment for his alleged football-related left hip injury, to include specification of a 2 to 3 month time frame of any treatment received for that injury.  The AMC also requested that the Veteran provide additional information pertaining to any clinical treatment and physical therapy that he received for muscle spasm and chronic muscle strain of his left thigh in Okinawa, Japan as alluded to in a November 1976 service treatment record.  To date, the Veteran has not responded to the February 2012 request for additional information pertaining to his in-service treatment for a football-related left hip injury and muscle spasm and sprain of the left thigh.  

In the January 2013 remand, the Board explicitly stated, "if the Veteran is unresponsive to the above request, the RO/AMC should request any sick and/or morning reports pertaining to the Veteran and any treatment received for injury of his left hip and left lower extremity while stationed at Fort Lewis from October 1975 to January 1976, and pertaining to any physical therapy or other treatment received for muscle spasm and a chronic muscle strain of the left thigh while stationed in Okinawa, Japan, from November 1976 to January 1977."  Unfortunately, however, there is no indication that the aforementioned records requests have been completed.  Under these circumstances, the Board must again remand the claims so that such records may be requested.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Any ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Request from all appropriate records repositories any sick and/or morning reports pertaining to the Veteran and any treatment received for injury of his left hip and left lower extremity while stationed at Fort Lewis from October 1975 to January 1976.  

Also request from all appropriate records repositories any sick and/or morning reports pertaining to the Veteran and any treatment and physical therapy received for muscle spasm and a chronic muscle strain of the left thigh while stationed in Okinawa, Japan dating from November 1976 to January 1977.

If any identified records requested are not located, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Obtain and associate with the claims file any ongoing VA treatment records from the Houston VA Medical Center dating since February 2013.  

3.  Arrange for any further development deemed appropriate or suggested by evidence received in response to the above requested development actions, to include seeking addendum etiological opinions or new examinations pertaining to the claimed disabilities if deemed appropriate.   

4.  Then, readjudicate the claims on appeal.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


